Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 01/07/2020 and 01/15/2020.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: claim(s) 1-20 is/are allowed because the prior art of record does not anticipate nor render obvious the Applicant’s claimed invention. Suganuma (JP-2011153542) is representative of the art in this field. However, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 1 and 13, in claims 1 and 13 the prior art of record does not teach:
“a controller with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to adjust a rotational speed of the cylindrical cellular wheel in response to one or more of a temperature or a pressure of exhaust gas in the exhaust gas discharge system upstream of the comprex charger and a temperature or pressure of charge air in the intake system upstream or downstream of the comprex charger.”
Further, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim(s) 19, in claim 19 the prior art of record does not teach:

adjusting the rotational speed of the comprex charger in response to a comparison between an actual EGR flow rate and a desired EGR flow rate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.B./Examiner, Art Unit 3746     

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746